Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum Corporation acquires WIN Energy Corporation CALGARY, Dec. 21 /CNW/ - Compton Petroleum Corporation ("Compton") and WIN Energy Corporation ("WIN") are pleased to jointly announce that Compton has completed its previously announced acquisition, by way of a statutory plan of arrangement under the Business Corporations Act (Alberta) (the "Arrangement"), of all of the issued and outstanding common shares of WIN for cash consideration of $0.45 per common share and all of the issued and outstanding warrants of WIN for cash consideration of $0.01 per warrant, for total consideration of approximately $30 million. As a result of the completion of the Arrangement, WIN has become a wholly-owned subsidiary of Compton. Compton intends to cause WIN to apply to delist the WIN common shares from the TSX Venture Exchange and to cause WIN to cease to be a reporting issuer under applicable Canadian securities legislation as soon as reasonably practicable. Compton Petroleum Corporation is a Calgary-based public company actively engaged in the exploration, development, and production of natural gas, natural gas liquids, and crude oil in the Western Canada Sedimentary Basin.
